DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on January 7, 2022.  Claim 11 has been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 12 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection.

Claim Objections
Dependent claims 2 – 9 are objected to because each dependent claim starts with the word “A”.   Dependent claims 2 – 9 should start with the word “The”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0266134 A1 to Pichon et al. (herein after “Pichon et al. publication") in view of U.S. Patent Application Publication No. 2006/0179934 A1 to Smith et al. (herein after “Smith et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.

As to claim 1, 
the Pichon et al. publication discloses a cleaning system comprising:
a floating object (31)(see Abstract, ¶38 and Fig. 3);
an automatic pool cleaner (10)(see Abstract, ¶38 and Fig. 3); and
a tether (32) connecting a camera (30) and the automatic pool cleaner (10) (Abstract, ¶38 and Fig. 3).
The Pichon et al. publication, however, fails to disclose the floating object (31) comprising a LIDAR apparatus. 
The Smith et al. publication, however, discloses that it is old and well known for a LIDAR apparatus to be installed in a floating object. (See ¶25, where “the lidar is mounted within the buoyant platform”.)(Emphasis added.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and provide the floating object of the Pichon et al. publication with a LIDAR apparatus, as taught by the Smith et al. publication, in order to facilitate taking measurement(s) at known position(s) relative to the floating object.

As to claim 2, 
the Pichon et al. publication, as modified by ¶25 of the Smith et al. publication, discloses a tether comprising a cable connecting the LIDAR apparatus and the automatic pool cleaner both mechanically and electronically. (See ¶3 and ¶38 of the Pichon et al. publication). 

As to claim 3, 
the Pichon et al. publication discloses the floating object (31) further comprising of a camera (30). (See Abstract, ¶38 and Fig. 3.)

As to claim 10,
claim 10 is directed to a method but requires a scope commensurate with the invention of claim 1.  Therefore, claim 10 is rejected for the same reason(s) as claim 1, as discussed herein above.

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over the Pichon et al. publication in view of the Smith et al. publication, and further in view of U.S. Patent No. 4,290,043 to Kaplan et al. (herein after "Kaplan et al publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 4, 
the modified Pichon et al. publication discloses the invention substantially as claimed, except for
the LIDAR apparatus comprising a rotating ranging sensor projecting above a waterline of a swimming pool when the floating object is floating in the swimming pool. 

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify and provide the LIDAR apparatus of the Pichon et al. publication with a rotating ranging sensor that projects above a waterline of the swimming pool when the floating object is floating in the swimming pool, as suggested by the Kaplan et al. patent, in order to facilitate taking measurement(s) at various known position(s) relative to the floating object. 

As to claim 5, 
the Pichon et al. publication discloses the camera facing downward into the swimming pool, when the floating object is floating in the swimming pool.  (See Fig. 3.) 

As to claim 6, 
the Pichon et al. publication discloses the automatic pool cleaner comprising a marker which the camera is configured to track. (See ¶47.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Pichon et al. publication in view of the Smith et al. publication and the Kaplan et al. patent, and further in view of U.S. Patent Application Publication No. 2020/0050215 A1 to Kessler et al. (herein after “Kessler et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.

As to claim 7, 
the modified Pichon et al. publication discloses the invention substantially as claimed, except for
the automatic pool cleaner further comprising a depth sensor.
Depth sensors are old and well known, as demonstrated by the Kessler et al. publication who discloses that a cleaning robot could have a variety of sensors including depth camera. (See ¶62). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify and provide the Pichon et al. publication with a depth sensor, as taught by the Kessler et al. publication, in order to facilitate determining the exact position of the automatic pool cleaners, as is well-known in the pool cleaning art.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Pichon et al. publication in view of the Smith et al. publication, the Kaplan et al. patent and the Kessler et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0001723 A1 to Durvasula et al. (herein after “Durvasula et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference(s) are in normal typeface.
As to claim 8, 
the modified Pichon et al. publication discloses the invention substantially as claimed, except for
the automatic pool cleaner further comprises a tilt sensor.
The Durvasula et al. publication, however, discloses an automatic pool cleaner that includes a tilt sensor.  (See ¶37.) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify and provide the Pichon et al. publication with a tilt sensor, as taught by the Durvasula et al. publication, in order to determine the position and orientation of the automatic pool cleaner, as is well known in the pool cleaning art. 

As to claim 9, 
the Pichon et al. publication discloses the floating object further comprising a battery and a controller.  (See ¶40 and ¶27, respectively.)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Pichon et al. publication in view of the Smith et al. publication, and further in view of U.S. Patent Application Publication No. 2019/0243379 A1 to Attar et al. (herein after “Attar et al. publication").
As to claim 11, 
the Pichon et al. publication discloses a device floating on water within a swimming pool. (See Abstract, ¶38 and Fig. 3.)
The Pichon et al. publication, however, fails to disclose the device comprising a LIDAR sensor. 
The Smith et al. publication, however, discloses that it is old and well known for a LIDAR apparatus to be installed in a floating object. (See ¶25, where “the lidar is mounted within the buoyant platform”.)(Emphasis added.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and provide the floating device of the Pichon et al. publication with a LIDAR apparatus, as taught by the Smith et al. publication, in order to facilitate taking measurement(s) at known position(s) relative to the floating device.
The modified Pichon et al. publication discloses the invention substantially as claimed, except for
a method for mapping a swimming pool. 
Mapping a swimming pool is old and well known, as demonstrated by the Attar et al. publication who teaches “mapping a perimeter of a rectangular pool 40, mapping of a 
It would be obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to further modify the Pichon et al. publication to map a swimming pool, as taught by the Attar et al. publication, in order to facilitate navigation of a robotic pool cleaner.
 
As to claim 12,
claim 12 is directed to a method but requires a scope commensurate with the invention of claim 11.  Therefore, claim 12 is rejected for the same reason(s) as claim 11, as discussed herein above.

Conclusion
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015]  VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its 
                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.